DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 0301/2021 has been entered.

Claim status:
Claim 21 is newly added.
Claims 1-21 are pending and they are examined as following.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “a connection portion extending from a bottom surface of the primary heater, the connection portion embedded within the thermally insulating body” is lacking support in the specification. Para.[00028] of the specification discloses “The primary heater 50 may be fixed within, and substantially surrounded by the insulating body 38. An upwardly extending connection portion 52 for (electrically) connecting to the primary heater 50 may be embedded in the thermally insulating body 38 as well. The thermally insulating body 38 may be substantially thermally insulating the primary heater 50 from its surrounding.”  The specification does not disclose the limitation “a connection portion extending from a bottom surface of the primary heater, the connection portion embedded within the thermally insulating body”. In addition, figure.4 shows the connection portion 52 is upwardly extending from exterior of the apparatus to heat controller 73, and only heater connector 74 extending from primary heater. Therefore, the limitation “a connection portion extending from a bottom surface of the primary heater, the connection portion 

Regarding claims 2-21, the claims are rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term "about equal" is a relative term which renders the claim indefinite.  The term "about equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For the purpose of examination, the term “about equal” will be interpreted to be “equal with +/-20% deviation”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Ridder (US 2013/0017503) (Previously cited). 

    PNG
    media_image1.png
    616
    343
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    406
    591
    media_image2.png
    Greyscale

Regarding claim 1, De Ridder teaches a substrate processing apparatus (vertical thermal furnace 1; fig.3), provided with a substrate carrier support (substrate support 32) to support a substrate carrier (wafer boat 24) thereon, wherein the carrier support (substrate support 32) comprises:
an upper top plate (top wall 36c) comprising a horizontal top support surface (support surface 34) to support the substrate carrier (wafer boat 24); 
a thermally insulating body (thermally insulating material 38 and air in the gap space between top wall 36c and bottom wall 36a; where air an  good insulator of heat) of thermally insulating material;
 a primary heater (heater 50) comprising a horizontal top surface (top surface; see the annotation of fig.5) to heat the carrier support (wafer boat 24), wherein the thermally insulating body (thermally insulating material 38 and air in the gap space between top wall 36c and bottom wall 36a) is provided at least partially between the horizontal top support surface (support surface 34) and the horizontal top surface (top surface) (See fig.3-5; at least partial of the gap space with air partially between the support surface 35 and top surface); and 
(connecting portion 5) extending from a bottom surface of the primary heater (heater 50), the connection portion (connecting portion 5) embedded within the thermally insulating body (thermally insulating material 38 and air in the gap space between top wall 36c and bottom wall 36a).

Regarding claim 2, De Ridder teaches an area of the horizontal top surface (top surface) is about equal to an area of the horizontal top support surface (support surface 34) (See figs.3-5, the area of the top surface is substantially of the area of support surface 34)

Regarding claim 3, De Ridder teaches the carrier support (substrate support 32) comprises a bottom plate (bottom plate 36a) and the thermally insulating body (thermally insulating material 38 and air in the gap space between top wall 36c and bottom wall 36a) is provided between the bottom plate (bottom plate 36a) and the primary heater (heater 50) (See fig.3-5; at least partial of the gap space with air is provided between the bottom plate 36a and heater 50).

Regarding claim 4, De Ridder teaches the thermally insulating body (thermally insulating material 38 and air in the gap space between top wall 36c and bottom wall 36a) is above the horizontal top surface and below the bottom surface of the primary heater (heater 50) (See figs.3-5; at least partial of the gap space with air is provided between above the top surface and bottom surface of heater 50).

Regarding claim 5, De Ridder teaches the thermally insulating body (thermally insulating material 38 and air in the gap space between top wall 36c and bottom wall 36a)  is thermally insulating the primary heater (heater 50) from its surrounding (See fig.3-5; at least partial of thermally insulating material 38 and air in the gap space between top wall 36c and bottom wall 36a is thermally insulating heater 50.).

Regarding claim 14, De Ridder teaches the apparatus comprises a reaction chamber (reaction chamber 12) defining a reaction space (reaction space 14) and an opening (opening 22) via which a substrate carrier (wafer boat 24) supported on the carrier support (substrate support 32) is moveable in said reaction space (see para.[0018] “At its lower, open end the reaction tube 10 may be supported on a typically stainless steel flange 20 that defines a central furnace opening 22 via which a wafer boat 24 may enter and/or exit the reaction chamber 12.”).

Regarding claim 15, De Ridder teaches the carrier support (substrate support 32) comprises the upper plate (top wall 36c) and a bottom plate (bottom plate 36a), which plates are connected with a cylindrical side plate (cylinder jacket-shaped side wall 36b) to define a cylindrical container (see fig.3, the walls 36a, 36b, 36c defined a cylindrical container) and wherein an outer surface of the upper plate (top wall 36c) defines the horizontal top support surface (support surface 34) of the carrier support (substrate support 32) and the generally cylindrical container at least partially closes off the reaction space. (reaction chamber 12) (See figs.3-5).

Regarding claim 18, De Ridder teaches a substrate carrier (wafer boat 24) connected to the support surface (support surface 34) of the carrier support (substrate support 32) and that is configured to hold at least one substrate (see abstract). 

Regarding claim 19, De Ridder teaches the substrate carrier (wafer boat 24) is configured to hold between 10 and 300 substrates (see fig.1, the wafer boat 24 including slots between 10 and 300, which is capable to hold 10 to 300 substrates.)

Regarding claim 20, De Ridder teaches a method, comprising: 
providing a substrate processing apparatus (vertical thermal furnace 1) according to claim 1 (see the discussion of claim 1); 
supporting a substrate carrier (wafer boat 24) on the carrier support (substrate support 32); and, 
exchanging at least one substrate (wafer 28) of the substrate carrier (wafer boat 24), while heating the carrier support with the primary heater [Examiner’s note: This limitation is a contingent limitation, and The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. There, this step will be interpreted to be not require.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Ridder in view of Zhang (US 2016/0345384) (Previously cited).
Regarding claim 6, De Ridder does not explicitly teach the carrier support comprises a secondary heater between the horizontal top support surface and the thermally insulating body.
However, Zhang teaches a substrate processing apparatus (substrate support assembly 200) including a carrier support (electrostatic chuck 210) comprises a primary heater (heater 212) and a secondary heater (heater 214) between a horizontal top support surface (support surface 202) and the thermally insulating body (dielectric body 208).

    PNG
    media_image3.png
    436
    621
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the substrate processing apparatus of De Ridder with a secondary heater in a substrate processing apparatus as taught by Zhang, in order to main the temperature profile of the work-piece support surface on a globalized macro scale and adjust the temperature at discreet location of the temperature profile of the work-piece support surface on a localized micro scale. (para.[0039] of Zhang)

Regarding claim 7, De Ridder does not explicitly teach the primary heater comprises a heating power larger than the secondary heater.
However, Zhang teaches the primary heater comprises a heating power larger than the secondary heater (See para.[0040] “The heater power source 222 may provide 900 watts or more power to the heaters 212, 214. The controller 160 may control the operation of the heater power source 222 , which is generally set provide power to individual heaters 212, 214 for heating the substrate 118 to a predefined temperature profile.”. Hence heater 212 has a power larger than heater 214, when heater 212 is powered and heater214 is off.).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the substrate processing apparatus of De Ridder with a secondary heater in a substrate processing apparatus as taught by Zhang, in order to main the temperature profile of the work-piece support surface on a globalized macro scale and adjust the temperature at discrete location of the temperature profile of the work-piece support surface on a localized micro scale (para.[0039] of Zhang)

Regarding claim 8, De Ridder does not explicitly teach the primary heater has a power between 0.5 and 10 Kilowatt.
However, Zhang teaches the primary heater has a power between 0.5 and 10 Kilowatt (See para.[0040] “The heater power source 222 may provide 900 watts or more power to the heaters 212, 214.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the substrate processing apparatus of De Ridder with two heaters in a substrate processing apparatus, and the 

Regarding claim 9, De Ridder does not explicitly teach the secondary heater has a power between 0.1 and 3 Kilowatt.
However, Zhang teaches the secondary heater has a power between 0.1 and 3 Kilowatt (See para.[0040] “The heater power source 222 may provide 900 watts or more power to the heaters 212, 214.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the substrate processing apparatus of De Ridder with a secondary heater in a substrate processing apparatus as taught by Zhang, in order to provide a desired heating efficiency and heating area of carrier support.

Regarding claim 10, De Ridder teaches the apparatus comprises a reaction chamber (reaction chamber 12) defining a reaction space (reaction space 14) and an opening (opening 22) via which a substrate carrier (wafer boat 24) supported on the carrier support (substrate support 32) is moveable in said reaction space (see para.[0018] “At its lower, open end the reaction tube 10 may be supported on a typically stainless steel flange 20 that defines a central furnace opening 22 via which a wafer boat 24 may enter and/or exit the reaction chamber 12.”), 
De Ridder does not explicitly teach the apparatus comprises a heat controller to control the temperature of the carrier support, operably connected to the secondary 
However, Zhang teaches the apparatus comprises a heat controller (heater controller 216) to control the temperature of a carrier support (electrostatic chuck 210) (see para.[0046],“The PWM heater controller 216 may modify the power coming from the heater power source 222 to the individual heaters 212, 214.”  And para.[0039] “The spatially tunable heaters 214 are complimentary to the main resistive heaters 212 and configured to adjust the localized temperature of the electrostatic chuck 210”), operably connected to the secondary heater (heater 214) and programmed to switch the secondary heater (heater 214) off when the substrate carrier is outside the reaction space (See para.[0046] “the PWM heater controller 216 may modify the power coming from the heater power source 222 to the individual heaters 212, 214.” Hence, heater controller 216 is configured to turn off the heater 214.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the substrate processing apparatus of De Ridder with a heater controller for a secondary heater in a substrate processing apparatus as taught by Zhang, in order to main the temperature profile of the work-piece support surface on a globalized macro scale and adjust the temperature at discreet location of the temperature profile of the work-piece support surface on a localized micro scale (para.[0039] of Zhang)

Regarding claim 11, De Ridder does not explicitly teach the heat controller is operably connected to the primary heater and programmed to keep the primary heater activated when the substrate carrier is outside the reaction space.
However, Zhang teaches the heat controller (heater controller 216) is operably connected to the primary heater (heater 212) and programmed to keep the primary heater activated when the substrate carrier is outside the reaction space (See para.[0046] “the PWM heater controller 216 may modify the power coming from the heater power source 222 to the individual heaters 212, 214.” Hence, heater controller 216 is configured to turn on and keep activate the heater 212.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the substrate processing apparatus of De Ridder with a heater controller for a primary heater in a substrate processing apparatus as taught by Zhang, in order to maintain the temperature profile of the work-piece support surface on a globalized macro scale and adjust the temperature at discreet location of the temperature profile of the work-piece support surface on a localized micro scale (para.[0039] of Zhang)

Regarding claim 17, De Ridder does not explicitly teach the apparatus comprises a heat controller to control the temperature of the carrier support, operably connected to the primary heater and programmed to keep the primary heater activated when the substrate carrier is outside the reaction space.
However, Zhang teaches the apparatus comprises a heat controller (heater controller 216) to control the temperature of a carrier support, operably connected to the (heater 212) and programmed to keep the primary heater activated when the substrate carrier is outside the reaction space (electrostatic chuck 210) (see para.[0046],“The PWM heater controller 216 may modify the power coming from the heater power source 222 to the individual heaters 212, 214.”  And para.[0039] “The spatially tunable heaters 214 are complimentary to the main resistive heaters 212 and configured to adjust the localized temperature of the electrostatic chuck 210”. Hence, heater controller 216 is configured to turn on and keep activate the heater 212.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the substrate processing apparatus of De Ridder with a heater controller for a primary heater in a substrate processing apparatus as taught by Zhang, in order to main the temperature profile of the work-piece support surface on a globalized macro scale and adjust the temperature at discreet location of the temperature profile of the work-piece support surface on a localized micro scale (para.[0039] of Zhang)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Ridder in view of Nakamura (US 2005/0201908) (Previously cited).
Regarding claim 12, De Ridder does not explicitly teach a thickness of the thermally insulating body between the support surface and the horizontal top surface is between 0.5 and 12 cm.
Nakamura teaches a production reactor including a heater insulator, the thickness of the thermally insulating body between the support surface and a top surface is between 0.5 and 12 cm (See para.[0096] “ a heat insulator, a 50 mm thick carbon fiber heat insulating material was arranged so as to surround the reaction vessel (1) and the heating means (3) from the position of 0.2 m under the upper end of wall (a) to the position of 0.03 m above the lower end of wall (a).”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the substrate processing apparatus of De Ridder with a thermally insulating material has a thickness of 50mm as taught by Nakamura, in order to enhance energy efficiency of heating (para.[0076] of Nakamura)

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Ridder in view of Kosakai (US 2018/0254211) (Previously cited).
Regarding claim 13, De Ridder does not explicitly teach the thermally insulating material insulates between 0.05 W/mK and 5 W/mK.
However, Kosakai teaches an electrostatic chuck device including a thermally insulating material (insulating layer 14) insulates between 0.05 W/mK and 5 W/mK (See para.[0050] “The thermal conductivity of the first organic insulating layer 14 is preferably 0.05 W/mk or more and more preferably 0.1 W/mk or more”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the substrate processing apparatus of De Ridder with a thermally insulating material insulates between 0.05W/mK and 5W/mK as taught by Kosakai, in order to provide a desired thermal conductivity to a thermally insulating material (para.[0050] of Kosakai)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Ridder in view of Fukushima (US 2018/0076021) (cited in IDS)
Regarding claim 16, De Ridder does not explicitly teach the apparatus comprises an elevator constructed and arranged to move the carrier support in a vertical direction into the reaction chamber.
Fukushima teaches a substrate processing apparatus comprises an elevator (elevating part 68) constructed and arranged to move a carrier support (substrate support 38) in a vertical direction into the reaction chamber (inner tube 44) (See para.[0034] “the lid portion 36 and the substrate support 38 are integrally moved vertically by moving the elevating part 68 up and down so that the substrate support 38 can be inserted into or removed from the process vessel 34”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the substrate processing apparatus of De Ridder with an elevator constructed and arranged to move a carrier support vertically as taught by Fukushima, in order to insert the substrate support into or removed from the process vessel (para.[0034] of Fukushima).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Ridder in view of Zhang (US 2016/0345384) (Previously cited) and Du Bois (US 2007/0243317).
Regarding claim 21, De Ridder does not explicitly teach the carrier support comprises a secondary heater that forms at least part of the horizontal top support surface.
Zhang teaches a substrate processing apparatus (substrate support assembly 200) including a carrier support (electrostatic chuck 210) comprises a primary heater (heater 214) and a secondary heater (heater 212), and an upper top plate (electrostatic chuck 210) comprising a horizontal top support surface (piece support surface 202)

    PNG
    media_image3.png
    436
    621
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the substrate processing apparatus of De Ridder with a secondary heater in a substrate processing apparatus as taught by Zhang, in order to main the temperature profile of the work-piece support surface on a globalized macro scale and adjust the temperature at discreet location of the temperature profile of the work-piece support surface on a localized micro scale. (para.[0039] of Zhang)
Du Bois teaches in the same field of endeavor of substrate processing apparatus (thermal processing apparatus 100), comprising a heater (heating element 112-1) forms at least part of a horizontal top support surface (top surface of pedestal 140).

    PNG
    media_image4.png
    747
    524
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was modify the location of the secondary heater of the substrate processing apparatus of the modification of De Ridder and Zhang with a heater forms at least part of a horizontal top support surface as taught by Du Bois, in order to reduce the distance between the processing substrate the heater so that to provide more heat to the substrate during the processing.

Response to Amendment
	With respect to the specification objection and drawing objection, applicant filed a specification amendment on 02/08/2021 and stated the amendment is based on paragraph [0062] of the publication of the application, which overcome the specification 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In this case, the second embodiment of figures 3-5 of reference De Ridder applied in the prior rejection instead of the embodiment of figures 1-2. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRIS Q LIU/           Examiner, Art Unit 3761          

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726